masonitemorelogotm12.jpg [masonitemorelogotm12.jpg]


Exhibit 10.5(a)






April 8, 2020
Howard C. Heckes
[ ]
[ ]
Tampa, Florida 33602


Dear Howard,
In light of the circumstances surrounding the COVID-19 pandemic and its impact
on our business, Masonite International Corporation (the “Company”) is
requesting that you agree to reduce your annualized base salary rate from
$850,000.00 to $680,000.00 for the time period of April 13, 2020 through June
26, 2020 (the “Reduction Period). By signing below, you hereby agree and consent
to the reduction and agree that the reduction does not constitute “good reason”
or a “constructive termination” (or term of similar meaning) under any agreement
to which you are a party or any plan in which you participate, including but not
limited to the Employment Agreement by and between you and the Company and any
equity awards.
Notwithstanding the foregoing, and in accordance with the Company’s Management
Incentive Plan, your annual MIP bonus for fiscal year 2020 will be calculated
using your base salary in effect at the end of 2020. Additionally, any severance
to which you may become entitled during the Reduction Period will be calculated
using your base salary in effect immediately prior to any reduction hereunder.
Please note that to the extent that any of your benefits are based on your
annual base salary level, your benefits may be impacted by your base salary
reduction. The reduction in base salary described above may affect the aggregate
amount of your contributions to the Company’s 401(k) plan for 2020. You should
consider whether to make any changes to your contribution elections.
Thank you for your continued efforts during these difficult and uncertain times.
            Sincerely,
            Masonite International Corporation




            By: /s/ Robert A. Paxton
            Title: Robert A. Paxton
             Senior Vice President, Human Resources
Acknowledged and agreed:




/s/ Howard C. Heckes
Name: Howard C. Heckes
Date: April 8, 2020




masonite.com